Fourth Court of Appeals
                                          San Antonio, Texas
                                                  August 24, 2015

                                              No. 04-15-00302-CV

                                            CITY OF PEARSALL,
                                                 Appellant

                                                         v.
                                                         /s
                                                  Robert TOBIAS,
                                                     Appellee

                         From the 218th Judicial District Court, Frio County, Texas
                                    Trial Court No. 13-10-00414CVF
                               Honorable Donna S. Rayes, Judge Presiding

                                                    ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to September 25, 2015.


                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Reid E. Meyers                                 Albert Lopez
                 Reid Meyers, Attorney/Mediator                 Law Offices of Albert Lopez
                 11118 Wurzbach Rd., Ste. 206                   14310 Northbrook Dr., Suite 200
                 San Antonio, TX 78230-2448                     San Antonio, TX 78232-5049